          Case 1:21-cv-01408-MKV Document 9 Filed 04/13/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 

 KAREEM NISBETT, individually and on behalf of
 all other persons similarly situated,

                            Plaintiff,                               1:21-cv-1408-MKV
                        -against-                                 ORDER OF DISMISSAL
 BACKBEATRAGS LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 8]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by May

14, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __     ____________
                                                                       __________________________
                                                                       __                      ___
Date: April 13, 2021                                  MARY YK KAY
                                                                AY VYSKOCIL
                                                                     VYS
                                                                      YSKOCI  CIIL
      New York, NY                                    United
                                                           d States  District
                                                             States Di strict Judge
                                                                      ist
